      6:18-cv-00108-RAW Document 319 Filed in ED/OK on 07/16/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF OKLAHOMA

                                                        )
AUSTIN P. BOND, as Special Administrator                )
of the Estate of BILLY WOODS, Deceased,                 )
                                                        )
         Plaintiff,                                     )
                                                        )       Case No.: 18-CV-108-RAW
vs.                                                     )
                                                        )
                                                        )
                                                        )
BOARD OF COUNTY COMMISSIONERS                           )
OF MUSKOGEE COUNTY, OKLAHOMA,                           )
                                                        )
         Defendant.                                     )

                        PLAINTIFF’S BENCH BRIEF REGARDING
                       THE COURT’S DRAFT JURY INSTRUCTIONS

         COMES NOW, the Plaintiff, Austin P. Bond, as the Special Administrator of the Estate of

Billy Woods (“Billy” or “Mr. Woods”), deceased, and respectfully submits his Bench Brief

Regarding the Court’s Draft Jury Instructions. More specifically, this Brief addresses the Court’s

draft jury instructions concerning “Policy, Practice or Custom – Defined” and “Deliberate

Indifference – The County”, as follows:

      A. Policy, Practice or Custom and the “Single Violation” Doctrine

         The draft jury instruction regarding “Policy, Practice or Custom – Defined”, pertinently

reads as follows:

         “Proof of a single isolated incident or random act of a constitutional violation is not
         sufficient to establish that an unconstitutional policy or custom of the County
         existed. Rather, to demonstrate liability based on an un-official practice or custom,
         Plaintiff must show numerous particular instances of similar unconstitutional
         conduct within a relatively short amount of time.”




                                                   1
    6:18-cv-00108-RAW Document 319 Filed in ED/OK on 07/16/20 Page 2 of 6



See Draft Jury Instructions at 34. In the next draft instruction concerning “Policy or Custom of

Failure to Train and/or Supervise” (id. at 35), which Plaintiff does not challenge, the Court makes

no mention of a “numerous particular instances of similar unconstitutional conduct” requirement.

        Plaintiff respectfully suggests that the draft jury instruction regarding “Policy, Practice or

Custom – Defined”, as written, may confuse the jury. Plaintiff’s municipal liability theory in this

case is based, almost exclusively, on evidence of a failure to train and/or supervise. It is well-

established that “evidence of a single violation of federal rights, accompanied by a showing that a

municipality has failed to train its employees to handle recurring situations presenting an obvious

potential for such a violation, is sufficient to trigger municipal liability.” Allen v. Muskogee, Okl., 119

F.3d 837, 842 (10th Cir. 1997) (citing Board of County Com'rs v. Brown, 520 U.S. 397, 117 S.Ct. 1382,

137 L.Ed.2d 626 (1997); City of Canton v. Harris, 489 U.S. 378, 388, 109 S.Ct. 1197, 1204, 103

L.Ed.2d 412 (1989)) (emphasis added). See also Hinkle v. Beckham Cty. Bd. of Cty. Commissioners, 962

F.3d 1204 (10th Cir. 2020) (holding that even though the plaintiff had “not pointed out a pattern

of tortious conduct” the case “falls within the ‘narrow range of circumstances’ in which it was

‘plainly obvious’ that the County’s policy of strip searching all detainees would result in a detainee

being needlessly body-cavity strip searched”).

        Plaintiff humbly asserts that the “Policy, Practice or Custom – Defined” instruction should

account for this “single violation” doctrine.

        In Allen, the Tenth Circuit concluded that the plaintiff’s claim came “within the ‘narrow

range of circumstances’ recognized by Canton and left intact by Brown, under which a single

violation of federal rights may be a highly predictable consequence [of a municipality’s action or

inaction].” Allen, 119 F.3d at 845. The Allen Court found that the record “support[ed] an inference

that the City trained its officers to leave cover and approach armed suicidal, emotionally disturbed

persons and to try to disarm them[.]” Id. at 843. After receiving that training, police officers


                                                    2
    6:18-cv-00108-RAW Document 319 Filed in ED/OK on 07/16/20 Page 3 of 6



approached Terry Allen’s vehicle—where a suicidal and armed Allen sat with a leg out the

window—and attempted to wrestle his gun from him. Id. at 839. Shots were then exchanged and

Allen was hit four times and killed. Id. Because “officers will frequently have to deal with armed

emotionally upset persons” and the City’s training amplified the possibility “of a violent response,”

the Tenth Circuit concluded that “the City’s failure to properly train its officers reflected deliberate

indifference to the obvious consequence of the City’s choice.” Id. at 845.

        In this case, Plaintiff has put on overwhelming evidence of a woeful failure to train and

supervise detention staff with respect to suicide assessment and prevention policies and procedures,

as well as emergency medical protocols. Clearly, detention workers at the Muskogee County

Regional Detention Center would “frequently have to deal” with children at heightened risk of

suicide, like Billy Woods. The blatant and widespread failure to train and supervise under such

circumstances, despite the absence of a pattern of tortious conduct, constitutes deliberate

indifference to the obvious consequences of the County’s/MCCOYS’ failure to act.

         The facts in the case at bar are similar to those in another case where the “single violation”

doctrine was invoked, Woodward v. Corr. Med. Servs. of Illinois, Inc., 368 F.3d 917 (7th Cir. 2004).1

Woodward involved the suicide -- by hanging with a bedsheet -- of a 23-year-old pretrial detainee

named Justin Farver. The plaintiff brought Fourteenth Amendment claims against the medical

provider (“CMS”), pursuant to § 1983, based on a municipal liability theory. After the plaintiff

obtained a favorable jury verdict, CMS filed unsuccessful post-trial motions and then appealed.

One of CMS’s primary arguments on appeal was that “plaintiff’s failure to introduce evidence of

any suicide at the Lake County jail besides Farver’s dooms plaintiff’s efforts to prove a custom or




1
        Although this case and Woodward are certainly similar, the failure to train and supervise in
the case at bar is actually far more severe than what is reflected by the evidence in Woodward.

                                                   3
    6:18-cv-00108-RAW Document 319 Filed in ED/OK on 07/16/20 Page 4 of 6



practice.” Woodward, 368 F.3d at 929. In soundly rejecting this argument, the Seventh Circuit held

and reasoned:

       CMS does not get a “one free suicide” pass. The Supreme Court has
       expressly acknowledged that evidence of a single violation of federal
       rights can trigger municipal liability if the violation was a “highly
       predictable consequence” of the municipality’s failure to act. See Bd. of
       Cty. Comm'rs of Bryan Cty., 520 U.S. at 409, 117 S.Ct. 1382. Here, there was a direct
       link between CMS's policies and Farver's suicide. That no one in the past
       committed suicide simply shows that CMS was fortunate, not that it wasn't
       deliberately indifferent. Moreover, we note that CMS's liability is based on much
       more than a single instance of flawed conduct, such as one poorly trained nurse. It
       was based on repeated failures to ensure Farver's safety—by Dean, by Mollner, and
       by Dr. Fernando—as well as a culture that permitted and condoned violations of
       policies that were designed to protect inmates like Farver.

Id. (emphasis added).

       Similarly, the County should not be given a “one free suicide” pass in this case. Here, there

is a direct link between the County’s/MCCOYS’ policies -- particularly the fragrant failure to train

with respect to suicide assessment and precaution -- and Billy’s suicide. And the County’s liability

is “based on much more than a single instance of flawed conduct, such as one poorly trained”

detention worker. The evidence, put on through the testimony of supervisors, administrators and

line staff alike, shows a “culture that permitted and condoned violations of policies that were

designed to protect inmates like” Billy Woods.2




2       For instance, the staff meeting minutes (PX39) establish that, for an extended period of
time, detention workers, and even shift supervisors, were not receiving required training, not
supervising the juvenile residents and not sharing vital information at shift change. Rather than
take any remedial action, the leadership at the Facility ratified these policy violations by promoting
unqualified personnel and even falsifying training records. It was in this atmosphere that an
unqualified and untrained staff member like Jerrod Lang became a shift supervisor and was put
into a position of overseeing suicidal youth without the slightest idea of how to assess, let alone
prevent, a catastrophe like Billy’s suicide.

                                                  4
    6:18-cv-00108-RAW Document 319 Filed in ED/OK on 07/16/20 Page 5 of 6



        In sum, Plaintiff urges the Court to include language in the “Policy, Practice or Custom –

Defined” Jury Instruction which reflects the “single violation” doctrine as articulated in Allen,

Woodward and Brown.

    B. “Deliberate Indifference” at the County Level

        The Court’s draft jury instruction regarding “Deliberate Indifference – The County”

correctly states that the mens rea requirement may be established through evidence of “constructive

knowledge”. Draft Jury Instructions at 37. Plaintiff’s only concern is that, without more, the jury

may lack sufficient understanding of what is intended by “constructive” knowledge. As the Tenth

Circuit has explained:

        Deliberate indifference … is defined differently for Eighth Amendment and
        municipal liability purposes. In the prison conditions context, deliberate
        indifference is a subjective standard requiring actual knowledge of a risk by the
        official. In the municipal liability context, deliberate indifference is an
        objective standard which is satisfied if the risk is so obvious that the
        official should have known of it.

Barney v. Pulsipher, 143 F.3d 1299, 1308, n. 5 (10th Cir. 1998) (citations omitted) (emphasis added).

See also Layton v. Bd. of Cty. Comm'rs of Oklahoma Cty., 512 F. App'x 861, 868, n. 5, 869-70 (10th Cir.

2013); Cash v. Cty. of Erie, 654 F.3d 324, 341, n. 8 (2d Cir. 2011) (“[F]or purposes of establishing

municipal liability, deliberate indifference is an objective standard that is satisfied if the risk is so

obvious that the official should have known of it.”).

        Plaintiff believes it would be helpful to the jury to include language clarifying that it may

find the requisite deliberate indifference based on evidence that the risks to juveniles like Billy were

“so obvious that the [County] should have known of ” them.

                                                Respectfully submitted,

                                                SMOLEN & ROYTMAN

                                                /s/Robert M. Blakemore
                                                Robert M. Blakemore, OBA #18656


                                                   5
    6:18-cv-00108-RAW Document 319 Filed in ED/OK on 07/16/20 Page 6 of 6



                                              Daniel E. Smolen, OBA #19943
                                              Bryon D. Helm, OBA #33003
                                              701 South Cincinnati Avenue
                                              Tulsa, OK 74119
                                              (918) 585-2667
                                              (918) 585-2669 Fax
                                              bobblakemore@ssrok.com
                                              danielsmolen@ssrok.com
                                              bryonhelm@ssrok.com


                                              Attorneys for Plaintiff



                                    CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of July 2020, I electronically transmitted the foregoing
document to the Clerk of Court using the ECF System for filing and the transmittal of a Notice of
Electronic Filing to all counsel who have entered an appearance in this action.


                                                              /s/ Robert M. Blakemore




                                                 6
